Citation Nr: 1142993	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-10 017A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran served on active duty from January 1977 to January 1980.  He had additional service with a Reserve unit.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, and a May 2008 rating decision by the VARO in St. Louis, Missouri.

In his April 2008 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran indicated his desire for a hearing at the RO.  In a July 2009 Form 9, the Veteran requested a hearing before a member of the Board, sitting at the RO.  In October 2009, the Veteran testified at a hearing before a decision review officer.  In an August 2010 statement, the Veteran withdrew his request for a Board hearing.  Accordingly, the Board finds that he Veteran's request for an RO hearing has been fulfilled and that he withdrew his request for a Board hearing.


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed right foot disability.

2.  Since the filing of the Veteran's claim, his bilateral hearing loss has been manifested by hearing impairment corresponding to no worse than auditory acuity Level III in the right ear and Level II in the left ear.


CONCLUSIONS OF LAW

1.  The Veteran does not have a right foot disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, the second and third elements of service connection can be demonstrated through continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

The Veteran contends that he has a right foot disability as a result of his military service.  Specifically, he states that while in service, the steel wheel of a trailer smashed his toe and foot, an injury for which he received treatment in service.  

A review of the Veteran's service treatment records (STRs) shows that in June 1979, the Veteran was treated after dropping a trailer on his right great toe.  It was noted that his toenail was opened to release blood that had accumulated underneath.  He was treated with Tylenol and issued crutches.  His STRs are otherwise negative for complaints of or treatment for possible symptoms involving the right foot or great toe.  The report of a September 1979 medical examination fails to disclose any residual disability resulting from the Veteran's in-service injury.  The Veteran also denied foot trouble on the accompanying report of medical history.  

Post-service treatment records are similarly silent for complaints or treatment related to the right foot and/or right great toe.  In April 2006, the Veteran was seen for a new patient evaluation at a VA community based outpatient clinic (CBOC) in Bloomington, Indiana.  No mention of his in-service injury was made, nor did the Veteran indicate that he then experienced foot pain or other symptomatology related to the right foot or great toe.  In June 2010, he was seen for complaints of back pain and right leg pain and weakness.  He reported monthly pain in his right leg, which radiated to his foot.  He further stated that his right foot felt heavy and that he often dragged it on the ground.  

The Veteran also testified at hearing before a decision review officer in October 2009.  He reported dropping a tracker on his foot in service resulting in injury to his right great toe.  The Veteran stated that he continued to have problems with his foot in service, but that he had not had x-rays taken nor sought treatment for any foot or toe problems after service.  The Veteran reported pain in his foot, but indicated that he had not been prescribed any type of pain medication.  He stated that he could walk a half block before his foot started bothering him.  

The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  As such, an essential element of a service connection claim is the establishment of a current disability.  The evidence reflects that the Veteran does not have a diagnosed right foot disability.  Although the Veteran has stated that he experiences pain in his right foot, without a diagnosed or identifiable underlying malady or condition, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir.2001).  

The Board notes that lay evidence may be sufficient to establish a current diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (describing situations when lay evidence can be competent and sufficient to provide medical diagnosis).  Here, however, the Veteran has not provided lay evidence of a current diagnosis.  Rather, he has asserted only that he suffers from right foot pain, which he believes is related to an injury during active military service.  As such, he has presented no lay evidence of a current disability.

The Board also notes that the Veteran has not been afforded a VA medical examination in connection with his claim for service connection for a right foot disability.  A medical examination may be warranted in cases where there is no evidence of a current disability but there is evidence of a persistent or recurrent symptom of a disability, such as pain.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  However, as will be discussed in greater detail below, because the Veteran has proffered no evidence other than his own assertions that his right foot pain may be related to his military service, nor is there evidence of continuity of symptomatology, a VA examination is not warranted in this case.  Id.  Thus, in the absence of proof of currently diagnosed disability, the Board finds that service connection for a right foot disability may not be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.").

II.  Disability Rating

The Veteran asserts that his service-connected hearing loss has been more disabling than initially rated.  He contends that a compensable rating is warranted.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's hearing loss, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2011).

The Veteran's service-connected hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2011).  Under DC 6100, hearing loss is evaluated in accordance with the findings obtained on audiometric examination.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (providing that disability ratings for service-connected hearing impairments are determined through mechanical application of the disability rating schedule to the results of audiometric evaluations).  The evaluations assigned for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  The degrees of disability for bilateral hearing loss are reflected in eleven auditory acuity levels in the rating schedule, designated from Level I for essentially normal acuity through Level XI for profound deafness.  See 38 C.F.R. § 4.85, DC 6100.  As set forth in the rating schedule, Tables VI, VIa, and VII are used to calculate the disability evaluation to be assigned.  See id. 

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2011).  Each ear will be evaluated separately.  Id.  The regulation further provides that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral.  38 C.F.R. § 4.86(b).  In view of the examination results detailed below, these provisions are not applicable during any period of the claims process.

Relevant to the issue on appeal, the report of a September 2007 VA audiology examination included the results of an audiogram that recorded the Veteran's pure tone auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
65
70
LEFT
10
5
25
65
80

Pure tone auditory threshold averages were 38.75 decibels for the right ear and 43.75 decibels for the left ear.  The Veteran's speech recognition scores were also recorded to be 96 percent, bilaterally.  

Application of the above audiogram results to Table VI reveals Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  Level I hearing acuity bilaterally results in a noncompensable disability evaluation in accordance with the standards found in Table VII.  38 C.F.R. § 4.85, Table VII.  Thus, the September 2007 VA examination report does not support the assignment of a compensable rating.

The Veteran underwent an additional VA audiological examination and audiogram in August 2009.  At that time, the Veteran's pure tone auditory thresholds were recorded as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
50
95
90
LEFT
40
40
45
85
90

Pure tone auditory threshold averages were 68.75 decibels for the right ear and 65 decibels for the left ear.  The Veteran's speech recognition scores were also recorded to be 84 percent for the right ear and 92 percent for the left ear.  

Application of the August 2009 audiogram results to Table VI reveals Level III hearing acuity in the right ear and Level II hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  Level III hearing in the poorer (right) ear and Level II hearing the better (left) ear results in a noncompensable disability evaluation.  38 C.F.R. § 4.85, Table VII.  Thus, the August 2009 VA examination report does not support the assignment of a compensable rating.

In consideration of the evidence of record, the Board finds that, for the entirety of the claim period, audiological evaluation reflects that the Veteran's hearing loss has been manifested by no worse than Level III hearing impairment in the right ear and Level II hearing impairment in the left ear, which results in a noncompensable disability rating under 38 C.F.R. § 4.85, DC 6100.  Consequently, the Board concludes that the criteria for a compensable rating have not been met.  See 38 C.F.R. § 4.85, DC 6100.  The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss and indeed acknowledges that the evidence demonstrates a worsening of the Veteran's hearing acuity during the appeal period.  However, because hearing loss is a disability requiring a "mechanical application of the rating schedule," the Board cannot find a basis in law or regulation to support a compensable disability rating in this case.  See Lendenmann, supra.

III.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's claim of service connection for a right foot disability in October 2007.  In January 2008, the RO sent to him a letter notifying him of the evidence required to substantiate his claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his claims for service connection, such as the dates of medical treatment during service, evidence of medical treatment since service, employment physical examination reports, insurance examination reports, and statements by persons who knew of the Veteran's disability.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the January 2008 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim of service connection for a right foot disability.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Concerning the issue of entitlement to an initial compensable rating for bilateral hearing loss, VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 491.  In this case, the Veteran's claim of service connection for hearing loss was granted, and a disability rating and effective date were assigned in the September 2007 rating decision on appeal.  As such, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his STRs and VA outpatient treatment records.  The Veteran was also afforded a hearing before the RO and waived his right to a hearing before a member of the Board.  The Board notes that during his October 2009 RO hearing, the Veteran stated that he receives treatment at the Bloomington, Indiana CBOC and indicated seeking VA treatment for his right foot beginning in 1998.  Although a request for records dating back to 1998 was not made, the Board notes that April 2006 VA treatment record indicates that the Veteran was there for a "new patient" evaluation.  Thus it does not appear that earlier records from the Bloomington CBOC are extant and the Veteran has not indicated treatment at another VA facility.

The Board also finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  In that regard, the Board finds that the Veteran was afforded an adequate examination in connection with his claim for an initial compensable rating for hearing loss.  The VA audiology examinations conducted in September 2007 and August 2009 contained the requisite data by which to evaluate the Veteran's hearing acuity throughout the claim period and there is no reason to question the results of the audiograms performed at those times.  Further, the August 2009 examination was conducted after the Veteran submitted a statement on August 11, 2009, indicating that his hearing loss had increased in severity.  The Veteran has not since the August 2009 examination made such an assertion.  Accordingly, the Board does not find that a new examination is warranted in this case.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination).

The Board has also considered whether a VA examination was required in connection with the Veteran's claim of service connection for a right foot disability under the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  In accordance with those provisions, a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

McLendon, supra.

The evidence of record is such that the duty to obtain medical examinations was not triggered in this case.  As stated above, there is no evidence that the Veteran has a currently diagnosed right foot disability.  However, the Veteran's complaints of pain are competent lay evidence of persistent or recurrent symptoms of a disability.  See Jandreau, supra (holding that a veteran is competent to describe observable symptoms, such as pain).  Although the Veteran has asserted that he suffers from right foot pain, there is no indication that the Veteran's right foot pain may be related to service other than by the Veteran's uncorroborated claim.  The Veteran's STRs note treatment for a toe injury in service, but fail to disclose any evidence of a resulting disability.  STRs dated after the Veteran's June 1979 injury are negative for complaints of toe or foot pain and the Veteran denied foot trouble on his September 1979 report of medical history.  

Further, although the Veteran states that he now experiences foot pain, he had not asserted that pain has existed continuously since service.  During his October 2009 hearing, he denied treatment for his right foot after service and stated that it was not until 1998 that his foot began to bother him to any degree of severity.  The Board finds that the absence of complaints of foot pain subsequent to his in-service injury until 1998, 18 years after service, weighs against a finding that the Veteran had suffered continuous foot pain from the time of separation from active duty service.  

Accordingly, the Board finds that there is no credible evidence of continuity of symptomatology so as to warrant a medical examination in connection with the Veteran's claim of service connection for a right foot disability.  See McLendon, 20 Vet. App. at 83 (holding that "credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation" may indicate that a current disability "may be associated" with military service).  Further, the only evidence suggesting a link between the Veteran's foot pain and his service is his own statements.  Although the Veteran believes that his foot pain is due to his in-service toe injury, the Board notes that etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau, 492 F.3d at 1374-75; see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion.  See Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Further, there is no indication in the record that the Veteran's reported foot problem is in any way related to his in-service injury.  Thus, there is no requirement to obtain a VA medical examination in this case.  See McLendon, 20 Vet. App. at 85-86; see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B).]").  


ORDER

Service connection for a right foot disability is denied.

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


